UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2258



BENJAMIN A. JOHNSON,

                                                Plaintiff - Appellant,

             versus


PEP BOYS - MANNY, MOE & JACK;          UNUM   LIFE
INSURANCE COMPANY OF AMERICA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-381-2)


Submitted:    May 23, 2003                    Decided:   July 23, 2003


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin A. Johnson, Appellant Pro Se. Daryl Eugene Webb, Jr.,
Kimberly W. Daniel, TROUTMAN SANDERS, L.L.P., Richmond, Virginia;
Edwin Ford Stephens, CHRISTIAN & BARTON, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin       A.   Johnson   appeals    the    district    court’s   order

dismissing    his    civil   action   on     res    judicata    and   statute   of

limitations grounds. We have independently reviewed the record and

find no error in the district court’s dismissal.                Accordingly, we

affirm for the reasons stated by the district court.                  See Johnson

v. Pep Boys, No. CA-02-381-2 (E.D. Va. Oct. 23, 2002).                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                         AFFIRMED




                                       2